Citation Nr: 0110535	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-33 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin disorder.  

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3. Entitlement to service connection for depression, to 
include dysthymia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  He was recalled to active duty in support of 
Operation Desert Shield/Storm from December 1990 to April 
1991, but did not serve overseas in Southwest Asia.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1997 rating decision, 
in which the RO denied the veteran's claims from service 
connection for a skin disorder, PTSD, and depression.  The 
veteran filed an NOD in September 1997, and the RO issued an 
SOC in November 1997.  The veteran filed a substantive appeal 
in December 1997.  A Supplemental Statement of the Case 
(SSOC) was issued in September 1999.  Subsequently, the 
veteran's appeal came before the Board, which in a March 2000 
decision, remanded the appeal back to the RO for additional 
development.  In July 2000, the veteran testified before the 
undersigned Member of the Board, during a travel board 
hearing.  

In addition, the Board is cognizant that PTSD is a unique 
psychiatric disorder, and that special procedures have been 
established to develop and adjudicate PTSD claims.  For this 
reason, the Board will consider PTSD and depression as 
separate and distinct issues on appeal.  

FINDINGS OF FACT

1. The veteran's entrance/induction and separation medical 
examinations associated with his first period of active 
service, to include service in Vietnam, are not of record.  

2. Dermatological treatment records from Kaiser-Permanente 
Hospital and the VA Medical Center (VAMC) Los Angeles 
reflect reports that the veteran's skin disorder 
manifested itself as early as 1971, and as late as 1976.  

3. The first documented treatment of record for the veteran's 
skin disorder occurred in June 1975 at Kaiser-Permanente 
Hospital.  

4. No medical opinion of record has related the veteran's 
current skin disorder to military service.  

5. The preponderance of the evidence is against the veteran's 
claim of service connection for a skin disorder.  


CONCLUSION OF LAW

The veteran's skin disorder was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
and Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect either an entrance/induction or separation medical 
examination report.  In May 1977, the veteran underwent a 
periodical medical examination while a member of the U.S. 
Army Reserve.  He did not report that he suffered from any 
skin disorder, and on clinical evaluation, no abnormalities 
with respect to the veteran's skin were reported.  
Thereafter, in March 1981, during an Army Reserve annual 
medical examination, the veteran was noted to suffer from 
moderate atopic dermatitis.  

In November 1985, during a retention medical examination, the 
veteran reported that he had suffered from eczema for 12 to 
13 years.  He indicated that he had treated his skin disorder 
with Prednisone for seven to eight years, and that he now 
used Lidex cream.  On clinical evaluation, no active skin 
disease was reported.  In a March 1991 treatment record, the 
veteran sought a refill of Lidex cream which he was reported 
to use to treat his eczema.  

Thereafter, in September 1996, following his release from 
active service, the veteran filed a claim for service 
connection for a skin disorder and mental problems, to 
include PTSD.  

In November 1996, the RO received medical records from 
Kaiser-Permanente Hospital, dated from June 1975 to October 
1996.  These records noted the veteran's complaints and 
treatment from eczema and dermatitis, as well as for 
depression.  In particular, a treatment record, dated in 
December 1994, noted the examiner's report that the veteran 
had suffered from eczema all over his body for 20 years.  

In December 1996, the RO received from the veteran a 
completed VA PTSD Questionnaire.  The questionnaire noted 
that the veteran had served with B Battery, 1st of 84th 
Battalion, 9th Infantry Division.  With respect to stressful 
events, in particular, the veteran reported that he had 
witnessed a soldier shot by a sniper, as well as having 
witnessed a soldier step on a landmine.  

In April 1997, the veteran was medically examined for VA 
purposes.  He reported that he had first noticed a skin rash 
in 1971, and that the rash had been intermittent since that 
time.  The veteran reported treating the rash with topical 
steroid cream.  Following a clinical evaluation, the examiner 
reported that there was no evidence of active disease, but 
that the veteran had described suffering from an inflammatory 
eczematous dermatitis.  

Also in April 1997, the veteran underwent a VA psychiatric 
evaluation.  He reported that while in Vietnam, he had 
operated a 155 mm howitzer and that his unit had been 
assigned to a fire support base.  Additionally, the veteran 
reported that the unit was regularly airlifted to other parts 
of Vietnam, where they provided artillery support.  In 
addition, the veteran indicated that he had observed soldiers 
killed, and in particular, reported having witnessed a 
soldier shot by a sniper, and another solider step on a land 
mine.  On diagnostic testing, the veteran was reported to 
have scored a 21 on the Combat Exposure Scale reflective of 
moderate exposure.  On the Mississippi Scale, the veteran 
recorded a score of 91, which was noted as above the cutoff 
score (86) for psychological problems, but below the cutoff 
score for PTSD (107).  The examiner further noted that the 
veteran highly endorsed symptoms of decreased interest in 
activities, detachment from others, sleep disturbance, 
difficulty with concentration, hypervigilance, and startled 
response.  

In assessing the veteran, the examiner noted that the veteran 
appeared to suffer from major depression.  However, he was 
also noted to complain of symptoms consistent with a 
dysthymic disorder.  These symptoms were reported to have 
occurred after his military service and seemed to have had a 
delayed onset (about five years after service).  The 
examiner's diagnosis was Axis I: Major depressive disorder 
(recurrent type) and dysthymic disorder; Axis II: Dependent 
features; Axis III: Deferred; Axis IV: Psychosocial 
stressors: Vietnam war; Axis V: Current global assessment of 
functioning (GAF) - 60.  

In May 1997, the veteran underwent an additional 
dermatological evaluation.  He was reported to complain of 
intermittent skin rashes on his legs, buttocks, and back.  
Following a clinical evaluation, the examiner diagnosed the 
veteran with eczematous dermatitis with secondary 
folliculitis.  

Thereafter, the RO received copies of the veteran's personnel 
records.  The veteran was noted to have participated in the 
following campaigns: Vietnam Counteroffensive Phase V, 
Vietnam Counteroffensive Phase VI, Tet 69 Counteroffensive, 
and Vietnam summer/fall of 1969.  The veteran's principal 
duty was reported to be that of an "FA crewman", and in 
particular he was noted to have received an Army Commendation 
Medal, Republic of Vietnam Gallantry Cross with Palm, 
Republic of Vietnam Campaign Medal, and Republic of Vietnam 
Gallantry Cross with Palm Unit Citation.  

In April 1998, the RO received additional Kaiser-Permanente 
Hospital treatment records, dated from May 1991 to June 1997.  
In particular, these records noted the veteran's treatment 
for flare-ups of his skin disorder.  Also in April 1998, the 
RO received treatment records from the VAMC Los Angeles, 
dated from November 1984 to January 1993.  These records also 
noted the veteran's complaints and treatment for eczema and 
dermatitis.  In particular, during a November 1984 VA Agent 
Orange dermatological evaluation, the veteran was reported to 
have suffered from an eczema-type rash two years following 
his service in Vietnam.  He was diagnosed with nummular 
eczema.  A treatment record, dated in May 1986, noted the 
veteran's skin condition to have been active for 10 years.  
Treatment records, dated in July and October 1992, noted the 
veteran to have suffered from a skin disorder since 1973.  

Subsequently, the veteran submitted a statement to the RO, in 
which he again recounted witnessing a soldier shot by a 
sniper, as well as having witnessed another soldier step on a 
land mine.  The veteran indicated that he had been an 
artillery crewman while in Vietnam, and that he had been in 
fear for his life because his unit experienced constant 
mortar and sniper fire.  

In September 1999, the RO received Kaiser-Permanente Hospital 
medical records, dated from February to April 1999.  These 
records noted the veteran's continued complaints and 
treatment for his skin disorder.  

In July 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board Hearing.  The 
veteran reported that he had not suffered from a skin 
disorder prior to entering service, and that following his 
separation from active duty in 1970 he subsequently developed 
a skin condition within a year or so.  Additionally, he 
testified that no doctor had offered an opinion that his skin 
disorder was related to service.  With respect to his 
psychiatric illness, the veteran reported that following 
service he had sought treatment and been prescribed Valium.  
Along with his testimony, the veteran also submitted photos 
taken of him when his skin disorder was in its active stage.  

Thereafter, the veteran submitted to the Board a statement 
from Kenneth Reiter, M.S.W., B.C.D, dated and received in 
October 2000.  Mr. Reiter noted that he had treated the 
veteran on a number of occasions at Kaiser-Permanente 
Hospital, and that the veteran had recounted many upsetting 
events that he had experienced during the Vietnam War.  Mr. 
Reiter reported that such experiences could make a person 
depressed and anxious, and it was his opinion that it was as 
likely as not that the veteran's current mental problems were 
related to his experiences in service.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that, until very recently, the RO and the 
Board were required by law to assess every claim, before 
completing adjudication as to the merits under substantive 
law, to determine whether it was well grounded, pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; then, if that burden was met, VA 
had the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995).  If the burden was not 
met, the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the 
development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107).

As can be seen from its language, the aforementioned statute, 
enacted into law on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  The Board has carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  Based upon the development of 
medical evidence, the Board concludes that all reasonable 
efforts have been made to compile a complete record for 
review, and that the veteran has had adequate notice of the 
evidence needed to substantiate his claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of this analysis, above, that "[s]ervice 
connection generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet.App. 488, 493 (1997).  
Even without the now repealed well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The veteran has contended that he suffers from skin disorder, 
and that the disorder is result of his active service in 
Vietnam.  Following a review of the record and applicable 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.  

In reaching this conclusion, the Board is cognizant that, 
while there is no entrance/induction or separation medical 
examinations of record pertaining to the veteran's first 
period of active service (1968-70), the veteran has reported 
that he did not suffer from a skin disorder during this 
active service period.  During his travel board hearing, the 
veteran reported that his skin disorder had manifested itself 
sometime shortly following his separation from service.  
Post-service medical records note a history of the veteran's 
skin disorder first manifesting itself, at the earliest, in 
1972, although the veteran reported during his VA examination 
that he developed a skin disorder in 1971.  While there is a 
reported history of a skin rash a year or two following 
service, the first documented instance of treatment for a 
skin disorder occurred in June 1975 at Kaiser-Permanente 
Hospital.  While the evidence of record reflects that the 
veteran currently suffers from an intermittent skin disorder 
in the form of eczema and/or dermatitis, there is no 
competent medical opinion of record relating the veteran's 
skin disorder to his active service period.  

As noted above, while the Board is no longer required to 
consider well-groundedness in deciding a veteran's claim, a 
veteran must still submit sufficient evidence of a causal 
nexus between an in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim.  Therefore, in this matter, given the lack of any 
in-service medical evidence reflecting treatment or a 
diagnosis for a skin disorder, the first documented instance 
of treatment for a skin disorder occurring in 1975, and the 
lack of any competent medical (nexus) evidence linking the 
veteran's skin disorder to his period of active service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

The Board is aware that the veteran's claims application 
reflects his contention that he first began to suffer from a 
skin disorder in 1971, and that he was treated for a skin 
disorder at the VAMC Los Angeles beginning sometime in either 
1972 or 1973.  The RO requested medical records from that 
medical facility and was told initially that the records 
needed to obtained from Archives.  Subsequently, the RO 
received medical records dated from November 1984 to January 
1993.  As noted under section 5103A(c), above, in the case of 
a claim for disability compensation, the assistance provided 
by the Secretary shall include obtaining various records if 
relevant to the claim, and also obtaining a medical opinion 
if the evidence so warrants.  

The Board notes that, while the veteran has reported being 
treated for his skin disorder as early as 1972 at either the 
VAMC Los Angeles or at Kaiser-Permanente Hospital, neither 
facility has provided records pertaining to that year.  As 
noted above, the earliest documented record of treatment for 
the veteran's skin disorder was 1975.  Even accepting that 
the veteran was first treated for his skin disorder beginning 
in 1972, such treatment would still have occurred some two 
years after the veteran was discharged from his first period 
of active service.  Additionally, as noted above, the veteran 
has testified that none of the doctors who have treated him 
for his skin disorder has linked the disorder to active 
service.  

Furthermore, the Board finds that remanding the veteran's 
appeal back to the RO to obtain a medical opinion at this 
juncture, some 30 years after the veteran separated from his 
first period of service, without any clinical evidence of a 
skin disorder in service, is not warranted.  In this respect, 
any physician's statement would be predicated solely upon a 
history related by the veteran, and as such, the U.S. Court 
of Appeals for Veterans Claims has held that such an opinion 
can be no better than the facts alleged by the veteran 
himself.  See Elkins v. Brown, 5 Vet.App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  

Therefore, after careful consideration, the Board can find no 
reason that a remand of the veteran's appealed claim, in an 
attempt to obtain any records, if such exist, from the VA or 
Kaiser-Permanente Hospital, or obtain an additional medical 
opinion, would be judicially expedient or otherwise result in 
a different finding.  Thus, such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991).

The veteran has been very specific in asserting that he 
suffers from a skin disorder and that it is related to 
service.  The Board very much appreciates the forthright 
testimony presented by the veteran, and the representation 
provided by his representative, at the hearing before the 
undersigned.  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, any determination 
as to the existence of a disability and its medical causation 
must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's skin disorder is related to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2000); 38 
C.F.R. § 3.303 (2000).  See also Routen v. Brown, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a skin disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

REMAND

As noted in the Factual Basis, supra, the veteran underwent a 
VA psychiatric evaluation in 1997.  Diagnostic testing 
revealed moderate combat exposure.  On the Mississippi Scale, 
the veteran registered below the cutoff score for PTSD, and 
other diagnostic test results endorsed a finding of 
depression and/or dysthymia.  

In the examination report's assessment, the examiner noted 
that the veteran appeared to be suffering from major 
depression and complaining of symptoms consistent with a 
dysthymic disorder.  These symptoms were noted to have 
occurred after the veteran's military service in Vietnam, and 
the examiner reported that they seemed to have had a delayed 
onset, about five years after service.  The examiner's 
diagnosis, in particular, was major depressive disorder and 
dysthymic disorder, with psychosocial stressors reported as 
being associated with the Vietnam War.  A diagnosis of PTSD 
was not reported.  

In this case, the Board notes, following a review of the 
evidence, that additional development is necessary with 
respect to the veteran's claims for PTSD and depression.  The 
examiner in 1997 reported that whatever the veteran's 
psychiatric symptomatology, it appeared to have had a delayed 
onset after his military service.  The Board finds the 
examiner's statement, however unsupported, appears to relate 
the veteran's diagnosed psychiatric disorder(s) of depression 
and dysthymic disorder to active service.  In addition, while 
the veteran was not diagnosed with PTSD, as a result of 
scoring below the required score on a diagnostic test for the 
condition, the Board is cognizant that PTSD may be manifested 
a considerable time after the stressor event(s) which give 
rise to the condition.  As such, given the delayed onset of 
the veteran's psychiatric symptomatology, the Board believes 
further clarification as to whether the veteran suffers from 
PTSD is required, especially given that the examiner has 
found the veteran's psychosocial stressors to be related to 
the Vietnam War.  

With respect to the Veterans Claims Assistance Act of 2000 
and the duty to assist in the development of claims, the 
significant language provides:

The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

In this case, given the examiner's findings and the veteran's 
military history, as well as the provisions of the VCAA, the 
Board hereby remands the veteran's appealed claims to the RO 
for additional development as is outlined below.  In this 
respect, the Board feels further clarification of the 
veteran's current psychiatric condition is needed before 
reaching a decision on his claims.  The veteran should be 
scheduled for a psychiatric examination, and the examiner 
requested to identify any psychiatric disorders the veteran 
may suffer from, and provide an etiology for any disorders so 
identified, i.e., in particular, whether such disorders are 
related to the veteran's active service.  

Therefore, under the circumstances set forth above, the 
issues with respect to PTSD and depression are REMANDED to 
the RO for the following action:

1. The RO should ask the veteran whether 
he has received any treatment for any 
psychiatric disorder, since October 
2000.  Based upon his response, the RO 
should obtain copies of any pertinent 
treatment records referable to 
treatment from the identified 
source(s), and associate them with the 
claims folder.  

2. After completion of the above, the 
veteran should be afforded a thorough 
VA psychiatric examination.  The 
veteran's claims folder must be 
reviewed by the examiner prior to the 
evaluation of the veteran, and such 
review should be documented for the 
record.  The examiner should conduct 
all psychological testing deemed 
necessary, and all clinical findings 
should be reported in detail.  The 
report of examination should provide 
detailed descriptions of all current 
psychiatric symptomatology.  In 
particular, the examiner should 
discuss the April 1997 VA examination 
report findings, and indicate whether 
the veteran suffers from a depressive 
or dysthymic disorder, or PTSD, and 
whether any of these disorders, if so 
identified, are related to the 
veteran's service in Vietnam.  The 
examiner should provide a complete 
rationale for any opinion expressed.  

3. With regard to the instructions set forth 
above, the Board hereby informs the 
veteran of his obligation to cooperate by 
providing the requested information to the 
extent possible, and by reporting for the 
scheduled examination.  The veteran is 
further advised that any failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655 
(2000).  

4. Following the foregoing, the RO should 
undertake any further warranted 
development.  In this respect, if the 
veteran is identified as suffering from 
PTSD, he should be asked to provide as 
much detail regarding his alleged 
stressors, and this information should be 
provided to USASCRUR for attempted 
verification.  See M21-1, Part III, 
paragraph 5.14(b)(5).  Any additional 
medical examination deemed necessary as a 
result of this development will be left to 
the discretion of the RO.  

5. If the determinations with respect to the 
claims for PTSD and depression remain 
unfavorable to the veteran, the RO should 
furnish him and his representative an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Thereafter, 
the veteran and his representative should 
be given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



